EXHIBIT 10.2

 
 


 
TECHNOLOGY LICENSE AGREEMENT
 
by and between
 
OMS INVESTMENTS, INC.
 
and
 
AEROGROW INTERNATIONAL, INC.
 
dated as of
 
April 22, 2013
 
 
 

--------------------------------------------------------------------------------

 
 
TECHNOLOGY LICENSE AGREEMENT
 
THIS TECHNOLOGY LICENSE AGREEMENT (“Agreement”) is made as of April 1, 2013
(“Effective Date”) by and between OMS Investments, Inc., a Delaware corporation
having offices at 10250 Constellation Blvd., Suite 2800, Los Angeles, California
90067 (“OMS”), and AeroGrow International, Inc., a Nevada corporation having
offices at 6075 Longbow Dr., Suite 200, Boulder, Colorado 80301
(“AeroGrow”).  OMS and AeroGrow are sometimes referred to herein collectively as
the “Parties” and individually as a “Party.”


RECITALS
 
A.           OMS owns certain Hydroponic IP (as defined below) relating to
hydroponic and aeroponic growing systems.
 
B.           AeroGrow desires to obtain from OMS a license to use the Hydroponic
IP in connection with the manufacture, marketing and sale of Licensed Products
in the Territory.
 
C.           OMS is willing to grant such license to AeroGrow, according to the
terms and conditions set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the Parties hereby agree as follows:
 
1.  DEFINITIONS
 
Capitalized terms in this Agreement shall have the meanings ascribed to them as
set forth below in this Article 1, or in the body of this
Agreement.  Capitalized terms not defined in this Agreement shall have the
meanings set forth in the Securities Purchase Agreement.


“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with, such other Person.  For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) when used with
respect to any Person, means the possession, directly or indirectly, of the
power to cause the direction of management or policies of such person, whether
through the ownership of voting securities, by contract or otherwise.


“Brand License Agreement” means that certain Brand License Agreement executed by
the Parties concurrently with this Agreement.


“Contract Year” means the one-year period from April 1 of a calendar year to
March 31 of the following calendar year.
 
 
 

--------------------------------------------------------------------------------

 
 
“Copyrights” means all published and unpublished works of authorship and
copyrights therein, and copyright registrations and applications for
registration thereof and all renewals, extensions, restorations and reversions
thereof.


“First Contract Year” means April 1, 2013 through March 31, 2014.


“Initial Term” means the term beginning on the Effective Date and ending five
(5) years after the Effective Date.


“Hydroponic IP” means the OMS Intellectual Property set forth in Schedule 1 to
this Agreement.


“Intellectual Property” means all intellectual property rights of any kind,
worldwide, including rights in, to and concerning (a) Patents; (b) Trademarks;
(c) Copyrights; and (d) Technical Information.


“Licensed Products” means the AeroGarden 3, the AeroGarden 7, the AeroGarden
Extra, the AeroGarden Ultra, any additional aeroponic or hydroponic products
developed by AeroGrow in the future, and associated seed kits.


“Net Sales” means the net sales of Licensed Products under U.S. GAAP.


“Patents” means all patents throughout the world (including utility patents,
design patents, patents of importation, improvement patents, patents and
certificates of addition, and utility models), as well as divisions, reissues,
reexaminations, continuations, continuations-in-part, renewals and extensions of
any of the foregoing, and applications therefore, and patents which may be
issued on such applications.


“Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.


“Protected Information” of a Party means trade secrets and information
concerning the Party’s business, technology, and affairs, including without
limitation current and historical financial statements, financial projections
and budgets, historical and projected sales, capital spending budgets and plans,
Technical Information, the names and backgrounds of key personnel, personnel
training techniques and materials and current and historical financial
information regarding individual products, services, departments or categories.


“Renewal Term” means a five-year period following the Initial Term.


“Research Purposes” means use of the Hydroponic IP for the purposes of (a)
conducting research and development, (b) pursuing regulatory approvals, and (c)
pursuing Intellectual Property protection on modifications and improvements to
the Hydroponic IP.


“Securities Purchase Agreement” means that certain Securities Purchase Agreement
executed between AeroGrow and OMS’s Affiliate, SMG Growing Media, Inc.,
effective as of _____.
 
 
 

--------------------------------------------------------------------------------

 
 
“Series B Preferred” means the series of preferred stock of AeroGrow designated
Series B Convertible Preferred Stock with a par value of $0.001 per share under
the Certificate of Designations.


“Series B Preferred Conversion Price” has the meaning ascribed to such term in
the Certificate of Designations of Series B Convertible Preferred Stock of
AeroGrow (the “Certificate of Designations”).


“Technical Information” means know-how, trade secrets, confidential and
proprietary information, ideas, inventions, discoveries, formulae, compositions,
manufacturing and production processes and techniques, research and development
information, reports, drawings, specifications, designs, plans, improvements,
proposals, information and analytic methodology used in the development,
testing, analysis, design, manufacturing and packaging of products and services,
technology, software, computer programs, documentation, databases, data, mask
works, financial, business and marketing plans, cost and pricing information,
supplier lists and related information, sales data and plans, customer lists,
customer accounts, and related information, recorded in any form.


“Term” means the Initial Term and any properly obtained Renewal Terms.


“Territory” means (a) North America and (b) on a country-by-country basis, all
European countries including the United Kingdom, but excluding France and
Germany, under the following conditions: (i) AeroGrow has an established
European distributor for such country under a contract approved in writing by
OMS, (ii) AeroGrow and OMS mutually agree in writing on annual sales volume
requirements for such country, (iii) OMS has the right to terminate AeroGrow’s
rights in such country if such annual sales volume requirements are not met, or
for any other reason, and (iv) OMS has not already commenced sales of Licensed
Products in such country.


“Trademark” means a trademark, service mark, trade dress, logo, trade name,
corporate name, domain name and/or other source identifier, all goodwill
associated with any of the foregoing, and registrations and applications for
registration thereof, including all extensions, modifications and renewals of
the foregoing.


“U.S. GAAP” means United States generally accepted accounting principles and
practices applied consistently throughout the periods involved.


2.  LICENSE GRANT TO AEROGROW
 
2.1           License Grant.  Subject to the terms and conditions of this
Agreement, OMS hereby grants to AeroGrow an exclusive license under the
Hydroponic IP to make, use, sell, distribute, offer to sell, and import Licensed
Products in the Territory during the Term of this Agreement.  Notwithstanding
the foregoing exclusive license, OMS reserves the right for OMS and its
Affiliates and contractors to use the Hydroponic IP to make and use products in
the Territory, but only for Research Purposes.
 
 
 

--------------------------------------------------------------------------------

 
 
2.2           No Right to Sublicense.  The license grant in Section 2.1 does not
include the right for AeroGrow to grant sublicenses to others to use the
Hydroponic IP in any manner or in connection with any goods or services, but
Licensee may permit the distribution by third party distributors of Licensed
Products in accordance with this Agreement.
 
2.3           Reservation of Rights.  OMS reserves all rights with respect to
the Hydroponic IP not expressly licensed to AeroGrow hereunder.
 
2.4           Restriction on Assignment.  This Agreement shall be binding upon
and inure to the benefit of the Parties and their successors or assigns;
provided that AeroGrow may assign this Agreement only if OMS provides prior and
specific written consent, which consent may be withheld in OMS’s sole and
absolute discretion.  Any assignment or transfer not expressly permitted by this
Section 2.4 is prohibited and will be deemed to be null and void.
 
2.5           Use of Contract Manufacturers.
 
 
(a)
Subject to the exception in Section 2.5(b), AeroGrow shall not use the services
of contract manufacturers in the manufacture of the Licensed Products unless OMS
approves such contract manufacturers, specifically and in writing, before
AeroGrow engages such contract manufacturers.  AeroGrow shall require any
approved contract manufacturers to execute an agreement to manufacture the
Licensed Products, and the agreement must be in a form approved by OMS before
the agreement is presented to the contract manufacturer.

 
 
(b)
AeroGrow shall be permitted to continue to use the services of its current
contract manufacturers as of the Securities Purchase Agreement effective date;
provided that (i) AeroGrow shall require such contract manufacturers to promptly
execute the agreement identified in Section 2.5(a) to the extent such agreement
is not already in place or is unacceptable to OMS, and (ii) OMS shall have the
right to terminate any such existing contract manufacturer to the extent that
such existing contract manufacturer is the cause of a material deficiency in
manufacturing of Licensed Products.

 
3.  PAYMENTS AND REPORTS
 
3.1           Royalty Payment.  AeroGrow shall pay OMS a royalty of two percent
(2%) times Net Sales of Licensed Products (“Royalty”) sold by AeroGrow during
the Term of this Agreement.


3.2           Timing of Payments.  Royalties shall be payable annually for each
Contract Year.  No later than April 15th of each Contract Year after the First
Contract Year, and April 15th after expiration or termination of the Agreement
for any reason, AeroGrow shall provide OMS with a Royalty report including the
Net Sales figures for the prior Contract Year and the current Contract Year,
itemized according to each product and country, and shall provide in such report
all other information and calculations (including the calculation of Net Sales)
necessary to allow OMS to verify the accuracy of the Royalty
calculation.  Concurrently with providing each such report, AeroGrow shall pay
OMS the Royalties for the prior Contract Year.
 
 
 

--------------------------------------------------------------------------------

 
 
3.3           Form of Payment.  For Royalties and other fees due under this
Agreement and accrued in Contract Years 1-4 shall be payable by AeroGrow to OMS,
or to an OMS Affiliate designated in writing by OMS, in shares of AeroGrow’s
common stock, par value $0.001 per share “Common Stock”), at the then-current
Series B Preferred Conversion Price, and such fees must be paid in accordance
with U.S. tax laws and any other relevant tax laws.  For purposes of clarity,
the Series B Preferred Conversion Price shall be calculated as provided under
the Certificate of Designations, regardless of whether any shares of Series B
Convertible Stock are then outstanding and regardless of whether the Certificate
of Designations is then an effective part of the Articles of Incorporation of
AeroGrow.  Until this Agreement is terminated or expires, AeroGrow shall deliver
to OMS the certificate of adjustment referred to in Section 4(k) of the
Certificate of Designations, regardless of whether the Series B Preferred is
then convertible pursuant to Section 4 of the Certificate of
Designations.  Royalties and other fees due under this Agreement and accrued in
Contract Year 5 or subsequent Contract Years shall be payable by AeroGrow to
OMS, or to an OMS Affiliate designated in writing by OMS, in cash (US dollars),
and such fees must continue to be paid in accordance with U.S. tax laws and any
other relevant tax laws.


3.4           Interest on Late Payments.  If AeroGrow fails to make any payment
to OMS hereunder on the due date for payment, without prejudice to any other
right or remedy available to OMS, AeroGrow shall pay OMS interest on all such
overdue amounts from the due date of such amounts until paid at a twelve percent
(12%) rate per annum.


3.5           Records and Audit.  AeroGrow shall keep, maintain and preserve, at
its place of business identified above, during the Initial Term, during any
Renewal Terms, and for at least three (3) years following termination or
expiration of this Agreement for any reason, complete and accurate books,
accounts, records and other materials covering all transactions related to this
Agreement, including but not limited to the information contained in or related
to the accounting for and payment of Royalties, which may include customer
records, invoices, correspondence and banking, financial and other records in
AeroGrow’s possession or under its control (the “Records”).  During the Initial
Term, during any Renewal Terms, and for three (3) years following termination or
expiration of this Agreement for any reason, OMS and/or an independent third
party representative of OMS, upon three (3) days’ notice and during regular
business hours, shall have the right once per year to conduct an audit of the
Records.  Following the audit, AeroGrow shall take immediate steps to timely
resolve any issues raised therein, including payment of any monies owing and
due.  OMS shall bear the costs of the audit, provided, however, that if an audit
reveals an underpayment of more than five (5%) percent of the total amount
payable for any Contract Year, then AeroGrow shall bear the expense of the
audit.


3.6           Currency Conversion.  For purposes of computing the Royalty
payment on Net Sales of Licensed Products in any country outside the United
States, the Net Sales of such Licensed Products for each calendar quarter shall
be converted to U.S. Dollars using the rate of exchange as reported in the Wall
Street Journal on the last business day of the applicable calendar quarter.
 
 
 

--------------------------------------------------------------------------------

 
 
4.  DEVELOPMENT OF LICENSED PRODUCTS
 
4.1           Development by AeroGrow.  AeroGrow accepts full responsibility for
and agrees to pay all costs it incurs associated with the development,
manufacture and promotion of the Licensed Products in the Territory.  AeroGrow
will secure all plant, equipment and technical skills necessary for the
development and manufacture of the Licensed Products, and OMS shall have no
liability or responsibility with respect thereto.
 
4.2           Compliance with Laws.  AeroGrow shall develop, manufacture,
package, label, advertise, and sell all Licensed Products in strict compliance
with all applicable laws, rules and regulations.  Without limiting the
foregoing, the Licensed Products will be manufactured in substantial compliance
with all applicable federal, state and local laws and regulations applicable
within the Territory, and will not be adulterated or misbranded within the
meaning of any federal, state or local laws, rules or regulations applicable
within the Territory.  AeroGrow shall obtain any required license or
certification under the laws or regulation of the United States and other
countries within the Territory.  Unless OMS agrees otherwise in writing,
AeroGrow will destroy all inventories of Licensed Products that are not in
conformity with any applicable laws, rules or regulations within the
Territory.  AeroGrow agrees to notify OMS promptly of any regulatory action of
which AeroGrow has knowledge that is taken in relation to it by any federal,
state, foreign, county or municipal authority which relates to or affects the
development, manufacture, storage, packaging, labeling, advertising,
distribution, or sale of the Licensed Products.
 
5.  INTELLECTUAL PROPERTY
 
5.1           Developed IP.


 
(a)
During the Term of this Agreement, AeroGrow shall disclose to OMS all technical
developments, inventions and improvements made by AeroGrow relating to the
Licensed Products.  AeroGrow shall be responsible, at its expense, for filing,
prosecution, registration, maintenance and other protection and/or perfection of
Intellectual Property rights relating such developments, inventions and
improvements (“Developed IP”).  AeroGrow shall provide to OMS quarterly during
the term of this Agreement a report of all Developed IP created during the
previous quarter and a proposed plan and strategy for securing Intellectual
Property protection on such Developed IP.



 
(b)
AeroGrow shall provide OMS with copies of all relevant file histories,
correspondence, and other papers related to the Developed IP during the Term of
this Agreement.  AeroGrow shall promptly provide to OMS all information received
concerning the institution or possible institution of any opposition,
re-examination, reissue, review, revocation, interference, nullification or any
other official proceeding involving any of the Developed IP anywhere in the
Territory.  AeroGrow agrees to provide OMS with copies of substantive
communications, search reports and third party observations submitted to or
received from intellectual property offices during the Term of this
Agreement.  AeroGrow shall also provide OMS an opportunity to review and comment
on all substantive responses to the intellectual property offices with respect
to Developed IP and AeroGrow shall consider in good faith all such comments
received from OMS.

 
 
 

--------------------------------------------------------------------------------

 
 
 
 (c)
If AeroGrow wishes to discontinue the prosecution of any patent application or
maintenance of any patent included within the Developed IP, or otherwise
declines to pursue Intellectual Property protection (e.g., by deciding not to
file a patent application) AeroGrow shall promptly notify OMS and supply OMS
with all relevant information, including copies of all written communications
with the government patent office or offices involved.  OMS shall then have the
right, but not the obligation, to file, maintain or continue prosecution of such
application or maintain such patent application or patent, and AeroGrow shall
assign all of its right, title and interest in such application to OMS at no
additional cost to OMS.  AeroGrow shall fully cooperate with OMS in such filing,
maintenance, and/or prosecution, including the execution and provision of all
documents OMS deems necessary for such filing, prosecution and/or maintenance.



 
(d)
OMS shall have a right of first refusal (“ROFR”) to purchase or otherwise
acquire any Developed IP owned by AeroGrow.  In the event that AeroGrow intends
to begin negotiations for sale of all or a portion of the Developed IP with any
third party, AeroGrow shall promptly provide to OMS written notice and any
copies of such third party offer (suitably redacted to remove the name) offered
by such third party and shall provide OMS with an opportunity to discuss such
transaction and make a proposal to AeroGrow.  If the Parties are unable to agree
on a non-binding term sheet within 20 business days following OMS’s receipt of
such notice, AeroGrow shall have the right to conclude such transaction with the
third party within a period of 90 days.  If such transaction does not close
within such period, OMS shall have another ROFR.  The ROFR shall become
effective as of the Effective Date of this Agreement and shall remain in force
during the Term of this Agreement.



5.2           IP Enforcement.  If, during the term of this Agreement, either
Party becomes aware of any actual or threatened infringement or misappropriation
of any Hydroponic IP or Developed IP by any third party that impacts the
Licensed Products or their use, the following provisions shall apply:


 
(a)
The Party having such knowledge shall promptly give notice to the other Party,
with all available details.



 
(b)
To the extent that the infringement concerns the Hydroponic IP, OMS, as the
owner of the Hydroponic IP, shall have the right to enforce the Hydroponic IP,
and AeroGrow, as the exclusive licensee, shall join any such enforcement action
if requested by OMS.  AeroGrow agrees to cooperate with OMS by taking such
actions as may be reasonably necessary, including but not limited to, producing
relevant documents and signing all necessary papers and ensuring that its
employees and agents also take such action.  In the event any monetary recovery
in connection with such infringement action is obtained, such recovery shall be
applied in the following priority: (i) to reimburse OMS to the extent of its
out-of-pocket expenses (including reasonable attorneys’ fees) in prosecuting
such infringement or misappropriation, (ii) ninety percent (90%) of the balance
shall be paid to the OMS; and (iii) ten percent (10%) of the balance shall be
paid to AeroGrow as exclusive licensee.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)
If OMS determines, in its discretion, not to enforce the Hydroponic IP against
any such infringement in the Territory, AeroGrow, as the exclusive licensee of
the Hydroponic IP in the Territory, shall have the right to enforce such
Hydroponic IP that OMS has determined not to enforce in the Territory.  OMS
shall make such determination within six (6) months of written notice from
AeroGrow describing such infringement and the relevant Hydroponic IP.  If OMS
declines, then OMS, as the owner, shall join any such enforcement action by
AeroGrow (at the expense of AeroGrow) if requested by AeroGrow.  OMS agrees to
cooperate with AeroGrow (at the expense of AeroGrow) by taking such actions as
may be reasonably necessary, including but not limited to, producing relevant
documents and signing all necessary papers and ensuring that its employees and
agents also take such action.  In the event any monetary recovery in connection
with such infringement action is obtained, such recovery shall be applied in the
following priority: (i) to reimburse AeroGrow to the extent of its out-of-pocket
expenses (including reasonable attorney’s fees) in prosecuting such infringement
or misappropriation, (ii) fifty percent (50%) of the balance shall be paid to
the AeroGrow; and (iii) fifty percent (50%) of the balance shall be paid to
OMS.  If AeroGrow has not filed suit to enforce the Hydroponic IP within six (6)
months after OMS has declined, then the right to enforce the Hydroponic IP in
the Territory shall revert to OMS.



 
(d)
To the extent that the infringement concerns the Developed IP, the Parties shall
meet to discuss and agree upon an appropriate course of action, and each Party
shall provide reasonable assistance to the other Party with respect to
enforcement of the Developed IP.



 
(e)
The Parties shall keep one another informed of the status of their respective
activities regarding any litigation or settlement thereof concerning enforcement
of the Hydroponic IP and the Developed IP; provided, that no settlement or
consent judgment or other voluntary final disposition of any suit defended or
action brought by a Party pursuant to this Article 5 may be entered into without
the consent of the other Party if such settlement would require the other Party
to be subject to an injunction or to make a monetary payment or an admission of
wrongdoing or would otherwise adversely affect the other Party’s rights under
this Agreement.



6.  INSURANCE


AeroGrow agrees to obtain and maintain, at its own cost and expense, Commercial
General Liability Insurance (including Excess/Umbrella Insurance) in the amount
not less than Five Million Dollars ($5,000,000) covering bodily injury, property
damage, products -  completed operations and personal injury, including death
resulting there from and Automobile Liability in an amount not less than one
million dollars ($1,000,000) covering bodily injury and property damage.  This
required insurance shall be written by companies licensed to do business in the
state in which the service will be provided and shall have a Best’s Key rating
of no less than A-VII.  Such policy shall name OMS as Additional Insured
including providing defense costs and be primary with respect to any insurance
or self-insurance programs maintained by OMS.  The policy must be endorsed to
reflect that the Additional Insured will be provided no less than thirty (30)
days advance written notice of cancellation or material change in the policy
required to be carried as part of this Agreement.  AeroGrow shall deliver to OMS
a certificate of insurance that specifies the required coverage immediately
following execution of this Agreement.  AeroGrow shall also obtain and maintain
at its own cost and expense, any and all statutorily required insurance,
including, but not limited to Workers’ compensation insurance with statutory
limits, and Employer’s Liability insurance.  The Commercial General Liability,
Automobile Liability and Workers Compensation/Employer’s Liability policy will
include a Waiver of Subrogation in favor of OMS.  The limits required to be
evidenced do not limit the liability of AeroGrow in any claim or suit.
 
 
 

--------------------------------------------------------------------------------

 
 
7.  CONFIDENTIALITY
 
7.1           Acknowledgment of Confidentiality.  Each Party understands that
any Protected Information disclosed to it by the other Party under this
Agreement is secret, proprietary and of great value to the disclosing Party,
which value may be impaired if the secrecy of the Protected Information is not
maintained.  The Party disclosing Protected Information is hereinafter sometimes
referred to as the “Disclosing Party” and the Party receiving Protected
Information is sometimes hereinafter referred to as the “Receiving Party.”


7.2           Reasonable Security Measures.  Each Party has taken and will
continue to take reasonable security measures to preserve and protect the
secrecy of the Protected Information, and each Receiving Party agrees to take
all measures reasonably necessary to protect the secrecy of a Disclosing Party’s
Protected Information in order to prevent it from falling into the public domain
or into the possession of persons not bound to maintain the secrecy of such
information.


7.3           Non-Disclosure Obligation.  Each Receiving Party agrees not to
disclose the Protected Information of the Disclosing Party obtained pursuant to
this Agreement, to any person or entity (other than its key officers, and
employees and/or their Affiliate to whom disclosure is necessary and which
person or entity is bound to confidentiality obligations at least as restrictive
as those set forth in this Article 7), while this Agreement is in effect or at
any time following the expiration or termination of this Agreement for any
reason.


7.4           Burden of Proof.  Each Receiving Party acknowledges and agrees
that if it shall disclose, divulge, reveal, report, publish, transfer or use,
for any purpose whatsoever, except as authorized herein, any Protected
Information of a Disclosing Party, and such Receiving Party shall assert as a
defense that such information (a) was already known to it or developed prior to
the execution of this Agreement, (b) was independently developed by it, (c) was
disclosed to third parties without violation of this Agreement, (d) was in the
public domain prior to the Effective Date of this Agreement, or (e) entered the
public domain without violation of this Agreement, then such Receiving Party
shall bear the burden of proof with respect to the same.
 
 
 

--------------------------------------------------------------------------------

 
 
7.5           Permitted Use.  Neither AeroGrow nor OMS shall use the Protected
Information of the other Party for any purpose except as permitted in this
Agreement.


7.6           Permitted Disclosures.  The confidentiality obligations contained
in this Article 7 shall not apply to the extent that any Receiving Party is
required (a) to disclose the information by law, order or regulation of
governmental agency or a court of competent jurisdiction, or (b) to disclose
information to any governmental agency for purposes of obtaining approvals to
test or market the Product; provided, that, in each such case, the Receiving
Party shall give written notice thereof to the Disclosing Party and sufficient
opportunity to prevent or limit any such disclosure or to request confidential
treatment thereof; and provided, further, that the Receiving Party shall give
reasonable assistance to the Disclosing Party to preserve the information as
confidential.


7.7           Terms of this Agreement.  The terms and existence of this
Agreement shall be treated by the Parties as Protected Information.  Neither
Party shall issue a press release or otherwise publicize the negotiation or
conclusion of this Agreement without the express written consent of the other
Party.


8.  TERM AND TERMINATION


8.1           Initial Term.  The Initial Term of this Agreement, and the license
granted herein, shall be five (5) years from the April 1, 2013, unless sooner
terminated in accordance with the provisions hereof.


8.2           Renewal Terms.  AeroGrow may renew this Agreement, and the license
granted herein, for consecutive additional five-year Renewal Terms by providing
written notice of renewal to OMS at least six (6) months in advance of the
expiration of the Initial Term (or the then-effective Renewal Term), provided
that, at the time of the notice and at the time of the renewal, AeroGrow is not
in default with respect to any of its obligations under the Agreement.


8.3           Termination.  This Agreement may be terminated as follows:


 
(a)
If AeroGrow defaults in the payment of any Royalties, interest, or other fees,
and such default is not cured within thirty (30) business days following
AeroGrow’s receipt of written notice of such default, then this Agreement and
the license granted hereunder may be terminated upon written notice by OMS sent
to AeroGrow after expiration of the thirty (30) day period and effective upon
receipt of such notice, without prejudice to any and all other rights and
remedies OMS may have hereunder or by law provided.  Notwithstanding the
foregoing provision allowing AeroGrow thirty (30) business days to cure a
default in payment, AeroGrow must use its best efforts to cure such default as
promptly as possible within said thirty (30) business day period.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)
If AeroGrow fails to sell and commercially distribute an amount of Licensed
Products equivalent to $5,000,000 in gross sales of Licensed Products for which
Royalties are due under Section 3.1 for any Contract Year, and such default is
not cured within thirty (30) business days following AeroGrow’s receipt of
written notice of such default, then this Agreement and the license granted
hereunder may be terminated upon written notice by OMS sent to AeroGrow after
expiration of the thirty (30) day period and effective upon receipt of such
notice, without prejudice to any and all other rights and remedies OMS may have
hereunder or by law provided.



 
(c)
If AeroGrow fails to perform in accordance with any material term or condition
of this Agreement (other than as described in Sections 8.3(a) or 8.3(b) above)
and such default continues unremedied for thirty (30) days after the date on
which AeroGrow receives written notice of default, then this Agreement may be
terminated upon notice by OMS, effective upon receipt of such notice, without
prejudice to any and all other rights and remedies OMS may have hereunder or by
law provided.



 
(d)
If any corporate action, legal proceedings or other procedure or step is taken
in relation to: (i) the suspension of payments, a moratorium of any
indebtedness, winding-up, dissolution, administration or reorganization of
AeroGrow; (ii) a composition, compromise, assignment or arrangement with any
creditor of AeroGrow; (iii) the appointment of a liquidator, trustee in
bankruptcy, special administrator or other similar officer in respect of
AeroGrow or any of its assets; (iv) the commencement of a case or proceeding,
whether voluntary or involuntary, under any applicable bankruptcy or insolvency
law; (v) enforcement of any liens over any assets of AeroGrow having an
aggregate value in excess of $50,000 (or its equivalent in any other currency or
currencies), or (vi) any analogous procedure or step is taken in any
jurisdiction, then this Agreement and the license granted hereunder may be
terminated immediately upon notice by OMS, effective upon sending such notice,
without prejudice to any and all other rights and remedies OMS may have
hereunder or by law provided, and the license herein granted shall not
constitute an asset in reorganization, bankruptcy, or insolvency which may be
assigned or which may accrue to any court or creditor appointed referee,
receiver, or committee.



 
(e)
OMS shall have the right, but not the obligation, to terminate this Agreement by
providing written notice to AeroGrow, in the event that the Brand License
Agreement expires or terminates for any reason.



 
(f)
If AeroGrow fails to comply with its obligations under Section 4.2, as
reasonably determined by OMS, and such default continues unremedied for thirty
(30) days after the date on which AeroGrow receives written notice of default,
then this Agreement may be terminated upon notice by OMS, effective upon receipt
of such notice, without prejudice to any and all other rights and remedies OMS
may have hereunder or by law provided.

 
 
 

--------------------------------------------------------------------------------

 
 
8.4           Rights Upon Cancellation, Termination, or Expiration.  Upon any
cancellation, termination, or expiration of this Agreement for any reason:


 
(a)
The license granted to AeroGrow in Section 2.1 shall terminate; and, except as
provided in Section 8.6 below, AeroGrow shall forthwith discontinue all use of
the Hydroponic IP.



 
(b)
AeroGrow shall promptly pay to OMS all amounts due and owing hereunder,
including all unpaid, accrued Royalties under Article 3 and under Section 8.6.



 
(c)
Each Receiving Party shall return to the Disclosing Party (or at the Disclosing
Party’s direction, destroy) all Protected Information of the Disclosing Party
provided or otherwise made available by the Disclosing Party that is in the
possession, custody or control of the Receiving Party; provided, however, that
such obligation shall not apply to the extent that the return or destruction of
such Protected Information to the Disclosing Party would materially interfere
with the surviving rights of the Receiving Party under this Agreement.



8.5           Surviving Terms.  The following terms shall survive termination of
this Agreement: Article 1, Sections 2.2, 2.3, 2.4, 3.2, 3.3, 3.4, 3.5, 3.6, and
3.7, Article 7, Sections 8.4, 8.5, 8.6, and 9.3, and Articles 10, 11 and 12.


8.6           Disposal of Inventory After Cancellation, Termination, or
Expiration.  For a period of three (3) months after cancellation, termination,
or expiration of this Agreement, AeroGrow may sell Licensed Products in
AeroGrow’s inventory as provided in the Brand License Agreement (“Sell-Off
Period”), except that AeroGrow shall have no right to a Sell-Off Period if OMS
terminates this Agreement pursuant to any of the provisions in Sections 8.3(c)
or 8.3(d).  Any sales of Licensed Products during the Sell-Off Period shall
require payment of all Royalties, interest, and other fees in accordance with
Article 3 and Section 8.4(b).


9.  REPRESENTATIONS AND WARRANTIES


9.1           Mutual Representations and Warranties.  AeroGrow and OMS each
represents and warrants as follows:


 
(a)
It is a corporation duly organized, validly existing and in good standing under
the laws of Nevada and Delaware, respectively, is qualified to do business and
is in good standing as a foreign corporation in each jurisdiction in which the
performance of its obligations hereunder requires such qualification and has all
requisite power and authority, corporate or otherwise, to conduct its business
as now being conducted and to execute, deliver and perform this Agreement.



 
(b)
The execution, delivery and performance by it of this Agreement have been duly
authorized by all necessary corporate actions, and do not and will not:

 
 
 

--------------------------------------------------------------------------------

 
 
 
(i)
require any consent or approval of its stockholders or any government authority,
or



 
(ii)
violate any provision of any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award presently in effect having
applicability to it or any provision of its charter documents.



 
(c)
This Agreement is legal, valid and binding and any obligation under it is
enforceable in accordance with its terms and conditions.



 
(d)
It is not under any contractual obligation that is materially conflicting or
materially inconsistent in any respect with the terms of this Agreement or that
would materially impede the diligent and complete fulfillment of its
obligations.



9.2           DISCLAIMER OF WARRANTIES.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH
IN THIS AGREEMENT, NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS A WARRANTY OR
REPRESENTATION BY OMS THAT THE USE OF THE HYDROPONIC IP LICENSED TO AEROGROW
HEREUNDER WILL RESULT IN ANY PRODUCTS, OR AS A WARRANTY OR REPRESENTATION BY OMS
THAT THE EXPLOITATION OF ANY OF THE FOREGOING WILL BE FREE FROM INFRINGEMENT OF
INTELLECTUAL PROPERTY OF THIRD PARTIES.


10.  INDEMNIFICATION


10.1           OMS Indemnification.  OMS hereby indemnifies AeroGrow and forever
holds AeroGrow harmless from and against all claims, suits, actions,
proceedings, damages, losses, liabilities, costs, or expenses (including
reasonable attorneys' fees and expenses) arising out of, based upon, or in
connection with any breach of any of OMS’s representations and warranties set
forth in this Agreement.


10.2           AeroGrow Indemnification.  AeroGrow hereby indemnifies OMS and
forever holds OMS harmless from and against all claims, suits, actions,
proceedings, damages, losses or liabilities, costs or expenses (including
reasonable attorneys' fees and expenses) arising out of, based upon, or in
connection with (a) any breach of any of AeroGrow’s representations and
warranties as set forth in this Agreement; (b) any use of any Patent, process,
method, or device, including Developed IP, by AeroGrow in connection with the
Licensed Products; (c) any alleged defects or dangers inherent in the Licensed
Products or the manufacture, distribution, sale, or use thereof; (d) any
injuries or damages to purchasers, users, or consumers of Licensed Products or
arising from or related to the use or consumption of the Licensed Products; or
(e) any alleged infringement of any third party's Copyright, Patent, Trademark,
or other Intellectual Property unless and to the extent such alleged
infringement is directly caused by conformance by AeroGrow to product
specifications for the Licensed Products provided by OMS to AeroGrow.


10.3           Conditions of Indemnification.  As a condition of indemnification
under this Article 10, the Party seeking indemnification shall give the other
Party (for purposes of this Article 10, the “Indemnifying Party”) immediate
notice of and copies of all pleadings and correspondence related to the
assertion of any such claim, proceeding, action, or suit and agrees not to
settle, compromise, or otherwise dispose of any such claim, proceeding, action
or suit without the prior written consent of the Indemnifying Party.  The
Indemnifying Party shall have the right (but not the obligation) to assume the
defense or settlement of any such claim, proceeding, action, or suit at its
expense, by counsel of its choice.  If the Indemnifying Party assumes such
defense, the Party seeking indemnity shall cooperate fully with the Indemnifying
Party in defense of the action and the Indemnifying Party shall not be liable to
pay or reimburse the other Party for attorneys' fees or expenses, except such
out-of-pocket costs or expenses incurred by the indemnified Party in cooperating
with the Indemnifying Party.
 
 
 

--------------------------------------------------------------------------------

 
 
10.4           Limits.  Neither Party shall be liable to the other Party,
whether pursuant to indemnification or otherwise under this Agreement, for any
punitive, indirect or consequential losses, or for loss of business or goodwill,
except that these limitations of liability shall not apply to (a) claims for
death or physical injury, or loss or damage to tangible personal or real
property; (b) damages caused by either Party’s gross negligence or willful
misconduct or omission of either Party or its respective employees or
representatives; or (c) damages payable pursuant to a breach of Article 7
(Confidentiality) or this Article 10 (Indemnification).


11.  NOTICES


All notices provided for in this Agreement shall be in writing and shall be
given by facsimile or registered mail, postage prepaid, or by overnight courier
deposited with a reputable company, addressed to the other Party at the
applicable address set forth below, or to such other addresses as may be given
for such purpose by such that Party by notice duly given hereunder.  Notice
shall be deemed properly given on the date of a confirmed facsimile
transmission, three (3) days after the date mailed if given by first class mail,
or one (1) day after confirmed delivery by overnight courier:


TO OMS:
 
OMS Investments, Inc.
Attn.: Luis A. Rodriguez, Assistant Secretary
10250 Constellation Blvd., Suite 2800
Los Angeles, CA 90067
Facsimile: (310) 300-3051
 
WITH COPIES TO:
 
Hunton & Williams, LLP
2200 Pennsylvania Avenue, N.W.
Washington, D.C. 20036
Attention: J. Steven Patterson
Facsimile: (202) 778-2201
 
TO AEROGROW:
 
AeroGrow International, Inc.
Attn.: President and CEO
1026075 Longbow Dr., Suite 200
Boulder, CO 80301
Facsimile: (303) 444-0406
 
WITH COPIES TO:
 
Hutchinson Black and Cook, LLC
921 Walnut Street, Suite 200
Boulder, CO 80302
Attention: James L. Carpenter, Jr.
Facsimile: (303) 442-6593



 
 

--------------------------------------------------------------------------------

 


12.  GENERAL PROVISIONS


12.1           No Fiduciary or Other Relationship.  The Parties understand and
agree that this Agreement does not create a fiduciary relationship between them,
that they are and shall be independent contractors, and that nothing in this
Agreement is intended to make either Party a general or special agent, joint
venture, partner, or employee of the other Party for any purpose
whatsoever.  Except as expressly authorized in writing, neither OMS nor AeroGrow
shall make any express or implied agreements, warranties, guarantees or
representations or incur any debt in the name or on behalf of the other,
represent that their relationship is other than licensor and licensee, or be
obligated by or have any liability under any agreements or representations made
by the other that are not expressly authorized in writing.


12.2           Patent Marking.  AeroGrow agrees to mark all Licensed Products
sold or otherwise disposed of by it under the license granted herein with the
word “Patent” or “Patents” and the number or numbers of the issued Patents
within the Hydroponic IP applicable thereto.


12.3           Severability.  In the event that any provision of this Agreement
is deemed invalid, unenforceable or void by a final, non-appealable judgment of
a court of competent jurisdiction, the remainder of the Agreement shall be
interpreted to the extent possible to effect the overall intention of the
Parties as of the date of this Agreement.


12.4           Waiver.  A Party may by written instrument unilaterally waive or
reduce any obligation of or restriction upon the other Party under this
Agreement, effective upon delivery of written notice thereof to the other or
such other effective date stated in the notice of waiver.  Any waiver so granted
by the waiving Party shall be without prejudice to any other rights the waiving
Party may have, will be subject to continuing review by the waiving Party and
may be revoked, in the waiving Party's sole discretion, at any time and for any
reason, effective upon delivery to the other Party of ten (10) days' prior
written notice.


12.5           Waiver by Custom or Practice.  A Party shall not be deemed to
have waived or impaired any right, power or option reserved by this Agreement
(including, without limitation, the right to demand exact compliance with every
term, condition and covenant herein or to declare any breach thereof to be a
default and to terminate this Agreement) by virtue of any custom or practice of
the Parties at variance with the terms hereof.  Any failure, refusal or neglect
of a Party to exercise any right under this Agreement or to insist upon exact
compliance by the other with its obligations hereunder, any waiver, forbearance,
delay, failure or omission by a Party to exercise any right, power or option,
whether of the same, similar or different nature, or OMS’s acceptance of any
payments due from AeroGrow after any breach of this Agreement, shall not be
deemed a waiver or impairment of any right, power or other option provided under
this Agreement.


12.6           Force Majeure.  Neither Party shall be liable for loss or damage
or deemed to be in breach of this Agreement if their failure to perform
obligations results from:


 
(a)
compliance with any law, regulation, requirement or instruction of any federal,
state, municipal or foreign government or any department or agency thereof;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)
acts of God; 

 
 
(c)
fires, strikes, embargoes, war or riot; or

 
 
(d)
any other similar event or cause.

 
Any delay resulting from any of said causes shall extend performance accordingly
or excuse performance, in whole or in part, as may be reasonable, except that
said causes shall not excuse payments of amounts owed at the time of such
occurrence or payment of any Royalties, interest, or other fees.


12.7           Temporary Restraining Orders and Preliminary
Injunctions.  Notwithstanding anything to the contrary in this Agreement, each
Party shall have the right in a proper case to obtain temporary restraining
orders and temporary or preliminary injunctive relief from a court of competent
jurisdiction.


12.8           Rights Cumulative.  The rights of each Party hereunder are
cumulative and no exercise or enforcement by a Party of any right or remedy
hereunder shall preclude the exercise or enforcement by that Party of any other
right or remedy hereunder which that Party is entitled by law to enforce.


12.9           Costs and Attorneys’ Fees.  If a claim for amounts owed by
AeroGrow to OMS or its Affiliates is asserted in any judicial proceeding or
appeal thereof, or if a Party enforces this Agreement in any judicial proceeding
or appeal thereof, the Party prevailing in such proceeding shall be entitled to
reimbursement of its reasonable costs and expenses, including reasonable
accounting and legal fees, whether incurred prior to, in preparation for, or in
contemplation of the filing of any written demand, claim, action, hearing or
proceeding to enforce the obligations of this Agreement.  If OMS incurs expenses
in connection with AeroGrow’s failure to pay when due amounts owing to OMS, to
submit when due any reports, information or supporting records or otherwise to
comply with this Agreement, including, but not limited to legal and accounting
fees, OMS shall be reimbursed by AeroGrow for any reasonable costs and expenses
that OMS incurs.


12.10           Governing Law.  This Agreement, and the relationship between the
Parties, shall be governed by the laws of the State of Ohio, without regard to
principles of conflicts of laws.


12.11           Jurisdiction.  The Parties hereby irrevocably consent and agree
that any legal action, suit or proceeding arising out of or in any way in
connection with this Agreement may be instituted or brought in the United States
District Court for the Southern District of Ohio.  The Parties hereby
irrevocably consent and submit to, for themselves and in respect of their
property, generally and unconditionally, the jurisdiction of such Court, and to
all proceedings in such Court.  Further, the Parties irrevocably consent to
actual receipt of any summons and/or legal process at their respective addresses
as set forth in this Agreement as constituting in every respect sufficient and
effective service of process in any such legal action or proceeding.  The
Parties further agree that final judgment in any such legal action, suit or
proceeding shall be conclusive and may be enforced in any other jurisdiction,
whether within or outside the United States of America, by suit under judgment,
a certified or exemplified copy of which will be conclusive evidence of the fact
and the amount of the liability.
 
 
 

--------------------------------------------------------------------------------

 
 
12.12           Waiver of Punitive Damages.  The Parties waive to the fullest
extent permitted by law any right to or claim for any punitive or exemplary
damages against the other and agree that, in the event of a dispute between
them, the Party making a claim shall be limited to recovery of any actual
damages it sustains; except that, the limitations of liability arising out of,
under or in connection with (a) claims for death or physical injury, or loss or
damage to tangible personal or real property; (b) damages caused by either
Party’s gross negligence or willful misconduct or omission of either Party or
their respective employees or representatives; or (c) damages payable pursuant
to a breach of Article 7 (Confidentiality) and Article 10 (Indemnification).


12.13           Headings.  The headings of the several Articles and Sections
hereof are for convenience only and do not define, limit or construe the
contents of such Articles or Sections.


12.14           Interpretation.  Except where the context otherwise permits or
requires, the use of the term “including” and inflections thereof, mean
“including without limitation,” “include without limitation” or “includes
without limitation.”


12.15           Entire Agreement.  This Agreement represents the entire
agreement between the Parties with respect to the subject matter hereof and
supersedes any prior agreements and negotiations between the Parties, including
all oral, written or otherwise communicated statements in whatever form or from
whatever source.


12.16           Counterparts.  This Agreement may be executed simultaneously in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement, binding upon all Parties
hereto, notwithstanding that all Parties are not signatories to the original or
the same counterpart.


12.17           Expenses.  Each Party shall bear its own expenses (including
attorneys' fees and expenses) in connection with the preparation, negotiation,
execution, and delivery of this Agreement.


[Signature pages follow.]
 


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Technology License Agreement,
effective as of the Effective Date first written above.
 


 
OMS INVESTMENTS, INC.


By:                                                                


Name:                                                               


Title:                                                               






AEROGROW INTERNATIONAL, INC.


By:                                                                


Name:                                                               


Title:                                                               


 
 
 

--------------------------------------------------------------------------------

 
                                                                
SCHEDULE 1
HYDROPONIC IP




1.
Patents



U.S. Patents and Applications


Patent No.
Application No.
Publication No.
Title
Filing Date (MM/DD/YYYY)
D586,688
29/235,880
-
Indoor Gardening Appliance
08/08/2005
7,818,916
11/321,023
2006/0254332
PH Buffered Plant Nutrient Compositions and Methods for Growing Plants
12/28/2005
8,261,486
11/654,164
2007/0271842
Systems and Methods for Controlling Liquid Delivery and Distribution to Plants
01/16/2007
D604,196
29/292,564
-
Indoor Gardening Appliance
10/17/2007
D604,197
29/293,343
-
Indoor Gardening Appliance
11/16/2007
8,091,275
12/911,590
2011/0036009
PH Buffered Plant Nutrient Compositions and Methods for Growing Plants
10/25/2010



Foreign Patents and Applications


Application No.
Publication No.
Title
Filing Date (MM/DD/YYYY)
PCT/US2004/030168
WO 2005/055700
Devices and Methods for Growing Plants
09/15/2004



 
 

--------------------------------------------------------------------------------

 


2.
Copyrights



No.
Description
Reg. Date (MM/DD/YYYY)
VA0001674819
Cascading Petunias Seed Kit
09/28/2007
TX0006833384
Cascading Petunias Tending & Harvesting Guide
09/28/2007
VA0001674791
Cherry Tomato Seed Kit
09/28/2007
TX0006833400
Cherry Tomato Tending & Harvesting Guide
09/28/2007
VA0001676754
Chili Pepper Seed Kit
09/28/2007
TX0006833387
Chili Pepper Tending & Harvesting Guide
09/28/2007
VA0001674792
French Herb Seed Kit
09/28/2007
TX0006833392
French Herb Tending & Harvesting Guide
09/28/2007
VA0001676784
Gourmet Herb Seed Kit
09/28/2007
TX0006833397
Gourmet Herb Tending & Harvesting Guide
09/28/2007
VA0001674803
Grow Bulbs (2)
09/28/2007
VA0001674808
Grow Bulb (1)
09/28/2007
TX0006833380
Herb Appeal
09/28/2007
PA0001602428
Herb Appeal
09/28/2007
VA0001674793
International Basil Seed Kit
09/28/2007
TX0006833407
International Basil Tending & Harvesting Guide
09/28/2007
VA0001674799
Italian Herb Seed Kit
09/28/2007
TX0006833410
Italian Herb Tending & Harvesting Guide
09/28/2007
VA0001674800
Japanese Herb Seed Kit
09/28/2007
TX0006833412
Japanese Herb Tending & Harvesting Guide
09/28/2007
VA0001676787
Master Gardener Deluxe
09/28/2007
TX0006833139
Master Gardener Deluxe Guide
09/28/2007
TX0006833376
Quick Start Guide
09/28/2007
TX0006833137
Salad Bar Series Tending & Harvesting Guide
09/28/2007





3.
Technical Information



Software rights for AeroGarden ULTRA software, and the programs and operational
setting for all AeroGrow gardens, are owned by AeroGrow.  The software may
control grow-light timer settings, pump/bubbler settings, nutrient timer
settings, bulb-replace timer settings, garden-type settings, and alert
LEDs.  The ULTRA adds customizability, time-sensitive tips, and a detailed user
interface and control screen.  There is no relevant documentation.


List of software: AG ULTRA, AG Extra, AG 7, Pro 100, AG 6, Space Saver 6, AG3,
Ultimate Kitchen Garden, and Veggie Pro.

